Digitally signed by
                                                                            Reporter of Decisions
                          Illinois Official Reports                         Reason: I attest to the
                                                                            accuracy and integrity
                                                                            of this document
                                  Appellate Court                           Date: 2016.12.05
                                                                            15:02:12 -06'00'




                  In re Marriage of Rivera, 2016 IL App (1st) 160552



Appellate Court      In re MARRIAGE OF JUAN A. RIVERA, Petitioner-Appellee, and
Caption              MELISSA SANDERS-RIVERA, Respondent-Appellant.



District & No.       First District, Fourth Division
                     Docket No. 1-16-0552



Filed                September 30, 2016



Decision Under       Appeal from the Circuit Court of Cook County, No. 14-D-4873; the
Review               Hon. Carole Kamin Bellows, Judge, presiding.



Judgment             Certified question answered.



Counsel on           Schiller DuCanto & Fleck LLP, of Chicago (Donald C. Schiller,
Appeal               Andrea K. Muchin, and Brian A. Schroeder, of counsel), for appellant.

                     Michael J. Berger, Leon I. Finkel, Myra A. Foutris, and Jessie A.
                     McKenzie, all of Berger Schatz, of Chicago, for appellee.



Panel                JUSTICE HOWSE delivered the judgment of the court, with opinion.
                     Justices McBride and Burke concurred in the judgment and opinion.
                                              OPINION

¶1       This appeal comes to the court on a certified question concerning whether the proceeds of
     petitioner’s settlement of a lawsuit for a wrongful conviction is marital property for purposes
     of distributing a marital estate. The court certified the following question:
             “Whether the settlement proceeds received from a wrongful conviction action are
             marital property when (a) the coerced confession and initial conviction occurred before
             the marriage, and (b) the conviction was reversed during the marriage.”
¶2       For the following reasons, we answer the certified question in the affirmative and find the
     settlement proceeds in this case are marital property because the lawsuit accrued during the
     marriage.

¶3                                          BACKGROUND
¶4       The circumstances that led to this appeal stem from petitioner’s conviction in 1993 for
     murder. Petitioner was incarcerated from the time of his arrest in 1992 until January 2012, after
     his conviction was reversed by the appellate court. While petitioner was incarcerated, he and
     respondent got married on October 31, 2000. After his release from prison in 2012, petitioner
     filed a petition for dissolution of marriage from respondent in 2014. In March 2015, petitioner
     settled his lawsuit for $20 million, of which petitioner will receive approximately $11.36
     million.
¶5       Petitioner subsequently filed a motion for summary judgment in the dissolution case,
     arguing that the settlement proceeds are his own separate property, not marital property.
     Respondent filed a motion for a declaratory judgment that the proceeds are marital property
     and specifically that the portion of the proceeds that were awarded for the defamation of
     character count in petitioner’s lawsuit are marital property. The trial court certified for appeal
     the issue of whether the settlement proceeds are marital property.
¶6       The facts of petitioner’s conviction are of limited relevance to the issue in this appeal, so
     we will limit our discussion of those facts to those that are germane. Petitioner was charged
     with first degree murder in 1992. People v. Rivera, 333 Ill. App. 3d 1092, 1093 (2001). The
     victim had been raped and stabbed multiple times. Id. The evidence against petitioner included
     incriminating statements to police and a signed confession. Petitioner maintains these
     statements were coerced. In 1993, following a jury trial, petitioner was convicted and
     sentenced to natural life imprisonment without the possibility of parole. Id. He appealed, and
     his conviction was reversed and the cause remanded for a new trial. Id. A second jury trial
     commenced in 1998. Id. at 1094. The jury again found petitioner guilty, and the court
     sentenced him to natural life imprisonment without the possibility of parole. Id. at 1100.
¶7       Petitioner appealed the 1998 verdict and sentence, and in 2002 the appellate court affirmed.
     Id. at 1104. In 2004 the circuit court of Cook County granted petitioner’s motion for DNA
     testing of material taken from vaginal swabs of the victim. People v. Rivera, 2011 IL App (2d)
     091060, ¶ 4. As a result of those tests, the circuit court of Cook County granted petitioner relief
     from judgment. Id. ¶ 4. A new jury trial commenced in 2009. Id. ¶ 5. The record shows that at
     the time of the murder, petitioner was already under arrest for a minor offense and as a result
     had been released from custody on electronic home monitoring. Despite evidence from the
     home monitoring system, which indicated that petitioner could not have committed the murder


                                                  -2-
       because he was home at the time of the murder, he was unfortunately convicted again by a jury,
       and the court sentenced him to natural life imprisonment without the possibility of parole. Id.
       ¶ 22.
¶8          In 2011, the appellate court reversed petitioner’s conviction. Id. ¶ 46. Petitioner left prison
       in 2012.
¶9          On October 30, 2012, petitioner filed a complaint under section 1983 of the United States
       Code alleging violations of his civil rights under color of law. 42 U.S.C. § 1983 (2012).
       Petitioner alleged various theories of recovery based on his wrongful conviction against
       numerous defendants including Lake County, various local governments, and members of the
       Illinois State Police (hereinafter, the lawsuit). On May 23, 2014, petitioner filed a petition for
       dissolution of marriage, and on July 3, 2014, respondent filed a counter-petition for
       dissolution.
¶ 10        On May 21, 2015, petitioner filed a motion titled “Motion for Partial Summary Judgment
       Regarding Petitioner’s Non-Marital Settlement Funds.” Petitioner’s motion asserted that the
       entire settlement for his lawsuit “was based on the torts in his Complaint that arose out of his
       wrongful incarceration and conviction which were derived from conduct that occurred in
       1992.” Petitioner asserted that the lawsuit “was the result of conduct which led to his wrongful
       conviction prior to the marriage.” Petitioner also alleged that he received a Certificate of
       Innocence (COI) from the State of Illinois and recovered approximately $213,000. Petitioner
       sought a partial summary judgment that the settlement proceeds from his lawsuit and his
       remaining COI funds are his nonmarital property. In support of his motion for summary
       judgment, petitioner attached an affidavit by Steve Art, one of petitioner’s attorneys
       representing him in the lawsuit. Art averred that he was involved in all aspects of the
       settlement negotiations and that the “entire settlement was based on the torts in his Complaint
       that arose out of his wrongful incarceration and conviction which were derived from conduct
       that occurred in 1992 (Counts I, II, III, IV, V, VI, VII, VIII, and IX).”
¶ 11        On May 27, 2015, respondent filed a motion titled “Motion for Declaratory Judgment that
       Civil Rights Lawsuit and Settlement Proceeds Therefrom are Marital Property.” Respondent
       asked the trial court to find that the lawsuit is marital property “because it could not have been
       filed unless and until the conviction was overturned.” Respondent noted petitioner made that
       same argument to the United States District Court for the Northern District of Illinois in
       response to a motion to dismiss his lawsuit. Respondent argued that the lawsuit did not become
       property until the conviction was reversed in 2011, after the parties were married, and that the
       lawsuit is marital property because the lawsuit accrued during the marriage. In her reply to
       petitioner’s response to respondent’s motion for declaratory judgment, respondent argued that
       the settlement petitioner received included a settlement for a defamation claim included in the
       lawsuit. The defamation claim was in count X of the lawsuit. Respondent argued that the
       defamation claim was based on statements made during the marriage and, therefore, petitioner
       “cannot properly claim the defamation count is anything but marital property.” The defamation
       claim was based on an article appearing in the New York Times in 2011, during the parties’
       marriage.
¶ 12        Pursuant to an agreed order, petitioner filed a supplement to his motion for partial summary
       judgment and an amendment to Art’s affidavit. Petitioner’s supplement to the motion for
       partial summary judgment asserted the defamation claim had no impact on or value in the
       overall settlement of $20 million. Petitioner also alleged the defamation claim was never

                                                    -3-
       discussed in settlement negotiations. Petitioner pointed out that seven defendants were able to
       agree to a settlement as a whole even though only two were the subject of defamation claims,
       and he argued that this was “because the defamation claim did not factor into the settlement
       amount.” In the amended affidavit, Art averred as follows:
                    “The defamation claim in [petitioner’s] civil lawsuit had no impact on or value in
               the overall settlement of $20 million. Indeed, during settlement negotiations with the
               defendants in the civil lawsuit, the defamation claim was never even discussed.
               Moreover, the group of seven (7) defendants was able to agree to a settlement as a
               whole (even though two (2) of the defendants had defamation claims against them
               while the rest did not) because the defamation claim did not factor into the settlement
               amount. The defamation claim did not factor into or increase the settlement to
               [petitioner].”
¶ 13       In August 2015 respondent filed a motion titled “Motion to Strike Affidavits of Steve Art.”
       Respondent argued Art’s averment that all defendants were able to reach a settlement as a
       whole, despite only two having defamation claims against them, is not supported by a
       statement that Art has knowledge the defamation claim had no effect on the amount paid by the
       defendants who did have a defamation claim against them. Art offered no facts to indicate how
       any of the defendants were able to agree on the settlement amount and offered no facts for the
       conclusion the defamation count was not included in their determination. Moreover, one
       defendant subject to the defamation count negotiated separately, and Art offered no facts for
       his conclusion the defamation claim was not considered in that defendant’s agreement to a
       settlement amount. Respondent further argued that each relevant settlement agreement (with
       the defendants subject to the defamation claim) stated petitioner was releasing every claim
       against the defendant, which necessarily included the defamation claim. She further argued
       each agreement contains an integration clause indicating the parties “specifically agreed that
       the agreements would be interpreted solely according to the language in the agreements.”
       Respondent argued that Art’s affidavits are contrary to the plain language of the settlement
       agreements and are irrelevant and inadmissible. She stated they are nothing more than Art’s
       opinion as to how the settlement agreements should be construed.
¶ 14       Respondent argued that because Art admitted that the defamation claim was not discussed
       during negotiations, Art has no factual basis to conclude the defamation claim had no impact
       on the amount of the settlement. Respondent argued “Art is offering as a fact what in reality is
       merely his subjective opinion, again because Art never even discussed the defamation claim
       with the defendants during the settlement negotiations.” She asserts there are no facts to
       support the conclusion the defamation claim had no impact on the amount of the settlement.
       Respondent further replied that the court must first determine whether Art’s affidavits comply
       with Rule 191 before she is required to submit counter-affidavits. Regardless, she is not
       required to submit counter-affidavits because Art’s statement that the defamation claim did not
       influence the amount of the settlement is refuted by the documents attached to the affidavits, in
       that the settlement documents state the settlement was for a release of all claims including the
       defamation claim. Respondent argued she is allowed to rely on the contradiction between the
       affidavits and the documents attached thereto to create a genuine issue of material fact. She
       asserts the “dismissal of the defamation claim was part of the expressed consideration in the
       written settlement agreements in exchange for which [petitioner] received $14.5 million.”



                                                   -4-
¶ 15       The trial court found that given Art’s firsthand experience and involvement in the case, he
       “is qualified to testify to the facts concerning the settlement meetings and final settlement.”
       The court ruled that Art’s affidavits were made based on the personal knowledge of the affiant
       and do not set forth legal conclusions or opinions without stating supporting facts. “Rather,
       Art’s Affidavits, as a whole, are based upon his personal knowledge of [petitioner’s] case and
       personal involvement in the settlement negotiation process. Thus, there is a reasonable
       inference that Art could competently testify to the contents of his Affidavit at trial.” The court
       held the affidavits satisfied Rule 191 and denied respondent’s motion to strike.
¶ 16       Subsequently, the trial court granted petitioner’s motion for partial summary judgment that
       his settlement proceeds and remaining COI funds are his nonmarital property, and it denied
       respondent’s motion for declaratory judgment. The court turned first to whether a genuine
       issue of material fact exists. The court rejected respondent’s argument the settlement
       documents contradict Art’s affidavits. The court reasoned: “Art’s affidavits provide testimony
       regarding how the parties arrived at the value of the released claims. The settlement
       documents, in contrast, do not set forth information relating to how the parties arrived at the
       value of the released claims. Thus, the settlement agreements themselves do not contradict
       Art’s affidavits.” The court took as true the statements in Art’s affidavits regarding the basis
       for the settlement, specifically noting that respondent failed to file a counter-affidavit.
¶ 17       Turning to the classification of the settlement proceeds, the trial court found that no cases
       presented the exact factual situation present here but that this case could be analogized to cases
       that address characterization of traditional personal-injury claims as marital or nonmarital
       property. The court wrote as follows:
                “[F]or purposes of property characterization in the present divorce action, the Court
                will regard [petitioner’s] lawsuit and settlement proceeds therefrom as no different than
                other personal injury lawsuits involving injuries that occurred before marriage. In such
                cases, the claim remains non-marital, regardless of whether the lawsuit is brought or
                the settlement is paid during the marriage.”
¶ 18       Nonetheless, the court later noted that the “differentiation between the simultaneous timing
       of cause of action and injury in most tort cases, and, [petitioner’s] inability to assert his cause
       of action simultaneously with his injury, is what causes this to be an issue of first impression
       for this Court.” The court rejected respondent’s claim the settlement (or at least a portion of it)
       was marital property because the defamation claim was based on events that occurred during
       the marriage by relying on Art’s affidavits that the defamation claim did not factor into the
       settlement. Next, the court found persuasive a ruling in a proceeding related to this case in
       which the appellate court found that the insurance carrier for one of the defendants in
       petitioner’s lawsuit at the time of petitioner’s release was not responsible to provide coverage
       for petitioner’s damages.
¶ 19       The trial court found that the injuries that gave rise to the lawsuit occurred or were based on
       events that occurred prior to the date of marriage, and based on Art’s affidavits, the entire
       settlement was based on torts that arose from conduct that occurred prior to the marriage. The
       court ruled that petitioner established that there is no genuine issue of material fact as to the
       characterization of the settlement proceeds received from the lawsuit and remaining COI funds
       as his nonmarital property.
¶ 20       Respondent filed a motion titled “Melissa’s Motion for a Supreme Court Rule 304(A) or
       Rule 308 Finding for the Immediate Appeal of the Ruling on Her Motion for Declaratory

                                                    -5-
       Judgment.” The trial court issued an order finding that the “classification of the lawsuit and
       settlement proceeds as marital or non-marital property will control various facets of the
       pending dissolution action, specifically the burden of proof and scope of evidence to be
       considered in the division of the settlement proceeds. Therefore, the disposition of the [order
       granting partial summary judgment in favor of petitioner] will have a substantial impact on the
       course of this litigation.” The court denied respondent’s motion for a Rule 304(A) finding and
       granted her motion to certify a question of law for interlocutory appeal pursuant to Rule 308.
       The court certified the following question:
              “Whether the settlement proceeds received from a wrongful conviction action are
              marital property when (a) the coerced confession and initial conviction occurred before
              the marriage, and (b) the conviction was reversed during the marriage.”
¶ 21       On May 4, 2016, this court granted respondent’s Rule 308 application for leave to appeal.

¶ 22                                            ANALYSIS
¶ 23       “The scope of review in an interlocutory appeal under Rule 308 is ordinarily limited to the
       question certified by the trial court, which is reviewed de novo. [Citation.]” Yarbrough v.
       Northwestern Memorial Hospital, 2016 IL App (1st) 141585, ¶ 30. The parties dispute
       whether this court has the authority to review the trial court’s judgment denying respondent’s
       motion to strike the Art affidavits in addition to answering the certified question. “When this
       court accepts an appeal involving a question of law identified under Rule 308, interests of
       judicial economy and the need to reach an equitable result oblige us to go beyond the question
       of law presented and consider the propriety of the order that gave rise to the appeal.
       [Citations.]” Bright v. Dicke, 166 Ill. 2d 204, 208 (1995) (citing Boyd v. Travelers Insurance
       Co., 166 Ill. 2d 188, 193-94 (1995), and Schrock v. Shoemaker, 159 Ill. 2d 533, 537 (1994)).
¶ 24       We can answer the certified question as written without addressing the motion to strike, but
       in terms of the order giving rise to the appeal, that order began with the factual presumption
       that no part of the settlement represented compensation for the defamation claim. The certified
       question thus presumes the correctness of the trial court’s judgment, which was based on its
       acceptance of the Art affidavit. For the sake of judicial economy, we will first address the issue
       raised in the certified question because it is potentially dispositive of all the issues in this
       case—if we answer the certified question in the affirmative and find the settlement (whether a
       portion is attributable to the defamation claim or not) is marital property, respondent will have
       no reason to appeal the order on the Art affidavit. She will simply present evidence pursuant to
       section 503(d) of the Illinois Marriage and Dissolution of Marriage Act (Dissolution Act) (750
       ILCS 5/503(d) (West 2012)) to aid in the trial court’s judgment dividing the marital property in
       just proportions. Accordingly, we will turn first to the certified question. Then, if the desire for
       an equitable result and the interests of judicial economy warrant, we will review the order
       denying the motion to strike the Art affidavits.

¶ 25                                        Certified Question
¶ 26       Respondent argues petitioner’s lawsuit, and consequently the proceeds of the settlement of
       that lawsuit, is marital property. See In re Marriage of Gan, 83 Ill. App. 3d 265, 270 (1980)
       (“The proceeds of the personal injury settlement having been properly declared to be marital
       property, they are subject to disposition, along with other marital property, pursuant to the
       provisions of section 503(c) and (d) of the Act.”). First, respondent argues that under Heck v.

                                                    -6-
       Humphrey, 512 U.S. 477 (1994), Ferguson v. City of Chicago, 213 Ill. 2d 94 (2004), and
       Rivera v. Lake County, 974 F. Supp. 2d 1179 (N.D. Ill. 2013), petitioner’s section 1983 cause
       of action did not exist and therefore did not accrue until his conviction was reversed during the
       marriage. Second, under In re Marriage of DeRossett, 173 Ill. 2d 416 (1996), a cause of action
       that accrues during a marriage is marital property. Third, prior to the conviction being vacated,
       the cause of action was not a present property interest but a mere expectancy, and under In re
       Marriage of Centioli, 335 Ill. App. 3d 650 (2002), it was not property for purposes of the
       Dissolution Act. Because the cause of action came into existence during the marriage (when
       petitioner’s wrongful conviction was vacated), it is property “acquired” during the marriage,
       and therefore, pursuant to section 503 of the Dissolution Act (750 ILCS 5/503 (West 2014)),
       the cause of action is marital property.1
¶ 27       Petitioner responds “if the tort is one where the injury and the accrual of the cause of action
       are separate events, then the relevant inquiry [for purposes of characterizing the cause of action
       resulting from the tort as marital or nonmarital property] is the time of the injury.” He argues
       that respondent, relying on Heck, conflated the date he could sue with the date his property
       rights in the cause of action arose under the Dissolution Act. Petitioner argues Heck is a
       procedural law regulating when a party can file a lawsuit that does not control the
       characterization of property. Petitioner argues that Heck does not control because “it was
       created solely to address a very specific procedural paradox inherent in wrongful conviction
       claims, related to the need to prevent convicts from collaterally attacking their convictions in
       the civil courts before the convictions themselves are reversed.” Rather, petitioner argues, the
       characterization of the cause of action for purposes of a distribution of marital property is
       controlled “by the date of the actual injury giving rise to the civil rights claim.”
¶ 28       In support of his assertion that the date of injury controls the characterization of a cause of
       action as marital or nonmarital, petitioner argues that In re Marriage of DeRossett and In re
       Marriage of Drone, 217 Ill. App. 3d 758 (1991), and others like them on which respondent
       relied for the proposition that the date a cause of action accrues determines marital property
       rights, “are more appropriately interpreted to support [petitioner,] where they have held that
       the classification of personal injury settlements and workers’ compensation awards is
       determined by the date the actual injury occurred (and for which the lawsuit is based), rather
       than the date the award is received.”

¶ 29                     Heck and Ferguson and Accrual of the Cause of Action
¶ 30       Heck was an appeal from the dismissal of a complaint seeking monetary damages filed in
       federal court alleging prosecutors and police had engaged in unlawful conduct leading to the
       petitioner’s arrest. Heck, 512 U.S. at 478-79. The district court dismissed the complaint
       without prejudice “because the issues it raised directly implicate the legality of [the
       petitioner’s] confinement.” (Internal quotation marks omitted.) Id. at 479. The Seventh Circuit

           1
            We note that respondent devotes attention to arguing that the circuit court’s analysis of this
       question was incorrect, but because our standard of review is de novo, those arguments, while
       instructive, are superfluous. Manago v. County of Cook, 2016 IL App (1st) 121365, ¶ 16 (“De novo
       review is completely independent of the trial court’s decision. [Citation.]”); Battaglia v. 736 N. Clark
       Corp., 2015 IL App (1st) 142437, ¶ 23 (“under de novo review, the appellate court analyzes issues of
       law as if they were new issues”).

                                                      -7-
       affirmed the dismissal, finding the complaint had to be classified as an application for habeas
       corpus because “if he won his case the state would be obliged to release him even if he hadn’t
       sought that relief” (id. at 480) and, therefore, the petitioner had to exhaust his administrative
       remedies. Id. The Supreme Court noted the conflict created by the intersection of an action
       under section 1983 (42 U.S.C. § 1983 (1994)), which does not require exhaustion of state
       remedies, and an action for habeas corpus, which requires state prisoners “first seek redress in
       a state forum.” Heck, 512 U.S. at 480-81. The question created by that intersection was
       whether a section 1983 plaintiff not explicitly seeking habeas corpus relief, but who would
       require such relief if successful, should be required to exhaust state remedies. However, the
       Supreme Court found that the “issue with respect to monetary damages challenging conviction
       is not *** exhaustion; but rather *** whether the claim is cognizable under § 1983 at all.” Id. at
       483. The Court held such as claim was not cognizable under section 1983. Id.
¶ 31        The Supreme Court stated it must look to the common law of torts to determine whether
       there was any bar to the suit at issue. Id. The closest analogy to that suit was the common-law
       cause of action for malicious prosecution. Id. at 484. “One element that must be alleged and
       proved in a malicious prosecution action is termination of the prior criminal proceeding in
       favor of the accused.” Id. The Court found that same principle “applies to § 1983 damages
       actions that necessarily require the plaintiff to prove the unlawfulness of his conviction or
       confinement.” Id. at 486. The Court held that
                “to recover damages for allegedly unconstitutional conviction or imprisonment, or for
                other harm caused by actions whose unlawfulness would render a conviction or
                sentence invalid, a § 1983 plaintiff must prove that the conviction or sentence has been
                reversed on direct appeal, expunged by executive order, declared invalid by a state
                tribunal authorized to make such determination, or called into question by a federal
                court’s issuance of a writ of habeas corpus, [citation]. A claim for damages bearing
                that relationship to a conviction or sentence that has not been so invalidated is not
                cognizable under § 1983.” (Emphasis omitted.) Id. at 486-87.
¶ 32        The Court found that its holding was in one respect broader than engrafting an exhaustion
       requirement on those section 1983 claims that would necessarily show a conviction or sentence
       to be unlawful or that would “resolve a necessary element to a likely challenge to a
       conviction.” (Internal quotation marks omitted.) Id. at 488. The Court stated its ruling does
       “not engraft an exhaustion requirement upon § 1983, but rather den[ies] the existence of a
       cause of action.” Id. at 489. Thus, “[e]ven a prisoner who has fully exhausted available state
       remedies has no cause of action under § 1983 unless and until the conviction or sentence is
       reversed, expunged, invalidated, or impugned by the grant of a writ of habeas corpus.” Id. For
       that reason, under the Court’s analysis in Heck, “the statute of limitations poses no difficulty
       while the state challenges are being pursued, since the § 1983 claim has not yet arisen. Just as a
       cause of action for malicious prosecution does not accrue until the criminal proceedings have
       terminated in the plaintiff’s favor, [citations], so also a § 1983 cause of action for damages
       attributable to an unconstitutional conviction or sentence does not accrue until the conviction
       or sentence has been invalidated.” Id. at 489-90.
¶ 33        In Ferguson v. City of Chicago, 213 Ill. 2d 94, 97 (2004), police arrested Ferguson on July
       31, 1999, and on August 25, 2000, the trial court granted the State’s request to strike the
       charges against Ferguson with leave to reinstate. Id. Ferguson’s lawyer filed a demand for a
       trial. Id. at 97-98. The statutory speedy-trial period elapsed on February 1, 2001, without the

                                                   -8-
       State seeking leave to reinstate the charges and without a trial. Id. at 98. On January 29, 2002,
       Ferguson filed a complaint against the City of Chicago for malicious prosecution. Id. The trial
       court dismissed the complaint based on the expiration of the statute of limitations, and the
       appellate court affirmed. Id. The sole issue before our supreme court was whether Ferguson’s
       cause of action was barred by the statute of limitations. Id. at 99. The applicable statute of
       limitations required Ferguson to commence his cause of action “within one year from the date
       that the injury was received or the cause of action accrued. [Citation.]” (Internal quotation
       marks omitted.) Id. (quoting 745 ILCS 10/8-101 (West 2000)). The court noted that “[a] cause
       of action for malicious prosecution does not accrue until the criminal proceeding on which it is
       based has been terminated in the plaintiff’s favor. [Citation.]” Id. (citing Stanger v. Felix, 97
       Ill. App. 3d 585, 586-87 (1981)). The point of contention in Ferguson was when the criminal
       proceedings in that case “should be deemed to have been terminated.” Id.
¶ 34        The Ferguson court agreed with the plaintiff that the expiration of the speedy-trial period,
       not the striking of the charges with leave to reinstate (SOL), was the operative event for
       assessing the timeliness of his malicious prosecution action. Id. at 100. “Because a case which
       has been SOL’d remains pending, the statute of limitations *** is tolled ***.” Id. at 101 (citing
       People v. East-West University, Inc., 265 Ill. App. 3d 557, 562 (1994)). The court held that the
       “criminal proceedings against Ferguson did not terminate, and Ferguson’s malicious
       prosecution claim did not accrue, until such time as the State was precluded from seeking
       reinstatement of the charges. That period was marked by the expiration of the statutory
       speedy-trial period.” Id. at 104. The expiration of the statutory speed-trial period without
       further actions by the State or the court was when the proceedings terminated and “Ferguson’s
       cause of action for malicious prosecution accrued.” Id.
¶ 35        Finally, Rivera v. Lake County, 974 F. Supp. 2d 1179 (N.D. Ill. 2013), was a decision on
       multiple motions to dismiss petitioner’s lawsuit based, in part, on the statute of limitations. Id.
       at 1187-88. The court denied the motions to dismiss, finding the various claims did not accrue
       until petitioner’s conviction was vacated. Id.

¶ 36                DeRossett and Drone and the Characterization of Marital Property
¶ 37       In In re Marriage of DeRossett, 173 Ill. 2d at 417-18, the petitioner had filed a workers’
       compensation claim “in which he alleged that the date of injury was January 18, 1990.” The
       petitioner filed a petition for dissolution of marriage on February 2, 1994. In September 1994,
       during the pendency of the dissolution proceeding and prior to resolution of the workers’
       compensation claim, the trial court determined that the respondent was entitled to a portion of
       the petitioner’s workers’ compensation claim and reserved ruling on the amount until the claim
       was settled. Id. at 418. Later that month, the petitioner accepted a lump-sum settlement of his
       claim. Id. The trial court entered a judgment of dissolution in October 1994, and in December
       1994, after denying the petitioner’s motion to reconsider, awarded the respondent 30% of the
       settlement. Id. The appellate court affirmed, finding “the trial court had properly determined
       that the workers’ compensation claim was marital property because it accrued during the
       marriage.” Id. at 418-19. On appeal to our supreme court, the petitioner did not directly
       challenge the finding that the claim or the settlement thereof was marital property because it
       accrued during the marriage. Rather, the petitioner argued that the settlement should be
       considered his nonmarital property because it is compensation for his diminished earning
       capacity, which will continue beyond the date of dissolution. Id. at 419. The petitioner’s

                                                    -9-
       argument was in accord with the “analytical approach” used by the appellate court in In re
       Marriage of Waggoner, 261 Ill. App. 3d 787 (1994).
¶ 38       Our supreme court rejected that argument because it “completely ignores section 503 of the
       [Dissolution] Act, which mandates what constitutes marital and nonmarital property for
       purposes of disposition on dissolution of marriage.” In re Marriage of DeRossett, 173 Ill. 2d at
       419. Section 503(a) states that “marital property” means “all property acquired by either
       spouse subsequent to the marriage.” (Internal quotation marks omitted.) Id. (quoting 750 ILCS
       5/503(a) (West 1994)). The court found that section 503(a) of the Dissolution Act “contains an
       ‘exclusive’ and ‘specific’ list of nonmarital property [citation], and workers’ compensation
       awards do not fall under any of the methods listed.” Id. at 420. (Nor do section 1983 causes of
       action.) Therefore, the court held, the “petitioner’s workers’ compensation award constitutes
       marital property because the claim accrued during the marriage of the parties.” Id. at 421.
¶ 39       In In re Marriage of Drone, 217 Ill. App. 3d 758, 764 (1991), the respondent appealed an
       order distributing marital property. The trial court awarded the petitioner the parties’ marital
       home, the down payment on which was paid with funds from the respondent’s workers’
       compensation settlement. Id. at 761. The parties also used a portion of the settlement to
       purchase two IRAs, for carpeting for the home, and for payment toward the purchase of a
       vehicle. Id. at 762. A portion of the settlement remained in the parties’ joint checking account.
       Id. at 761. On appeal the respondent argued the trial court “erred in finding that the down
       payment on the marital home made from his workers’ compensation settlement check was a
       gift to the marriage instead of nonmarital property.” Id. at 764. The court noted that the injury
       for which the respondent received the workers’ compensation settlement check occurred
       before the parties were married but he received the settlement check during the marriage. Id.
       The Drone court relied on In re Marriage of Dettore, 86 Ill. App. 3d 540, 542 (1980), for the
       proposition that “if the claim for a compensation award accrues during the marriage, the award
       is marital property regardless of when received. [Citation.]” (Internal quotation marks
       omitted.) In re Marriage of Drone, 217 Ill. App. 3d at 764. The Drone court found that,
       applying the reasoning of Dettore, “it is reasonable to infer that the time the cause of action
       accrues determines the classification of this property interest. Generally, a cause of action
       accrues when facts exist which allow a person to maintain an action against another.” Id. at
       764-65 (citing Aetna Life & Casualty Co. v. Sal E. Lobianco & Son Co., 43 Ill. App. 3d 765
       (1976)). The court held that the respondent’s workers’ compensation claim accrued “at the
       time of his injury” prior to the marriage, therefore “his settlement check was nonmarital
       property as it was acquired prior to the marriage.” Id. at 765.
¶ 40       In In re Marriage of Burt, 144 Ill. App. 3d 177, 178 (1986), the court held that “a cause of
       action for personal injuries to a party to a dissolution proceeding occurring during the
       pendency of the proceedings is marital property” in its entirety. Notably, the Burt court held
       that “we are impressed by the fact that the complete list of types of property excluded under
       section 503(a) makes no mention of any types of causes of action.” Id. at 182. The Burt court
       relied in part on the decision in In re Marriage of Thomas, 89 Ill. App. 3d 81 (1980). There, the
       court held that “the better rule is to have the time of accrual of the claim, rather than the date
       the award is received, govern the classification of the award as marital property.” Id. at 84. In
       Thomas, the workers’ compensation claim was contested and was still pending at the time of
       the dissolution. Id. at 82.



                                                   - 10 -
¶ 41                        Accrual and Characterization of Petitioner’s Lawsuit
¶ 42        Here, as in In re Marriage of Burt, petitioner “does not dispute that most causes of action
       are property.” In re Marriage of Burt, 144 Ill. App. 3d at 179. Reviewing the foregoing
       authorities we find no support for petitioner’s argument that the time of the “injury”
       determines the character of a cause of action as marital or nonmarital property for purposes of
       a dissolution proceeding. Instead, the authorities support respondent’s position that a cause of
       action is marital property if the cause of action accrues during the marriage. The fact that
       DeRossett and Drone involve causes of action where the injury and accrual of the cause of
       action are simultaneous (see In re Marriage of Drone, 217 Ill. App. 3d at 765 (“workers’
       compensation claim accrued at the time of his injury”)) does in fact mean that those cases are
       not on all fours with this case, as petitioner argues. But that fact does not mean that the
       rationale behind those cases—that the date of accrual determines the character of a cause of
       action as marital or nonmarital property—is inapplicable. Each of the cases on which
       petitioner and respondent rely uses the date of accrual to characterize the cause of action as
       marital or nonmarital. See In re Marriage of DeRossett, 173 Ill. 2d at 421 (“Therefore, we
       agree with the appellate court herein that, under the [Dissolution] Act, petitioner’s workers’
       compensation award constitutes marital property because the claim accrued during the
       marriage of the parties.”); In re Marriage of Drone, 217 Ill. App. 3d at 764-65 (finding the
       respondent’s workers’ compensation claim accrued at the time of his injury in 1979 because he
       had the right to file his claim. “Therefore, his settlement check was nonmarital property as it
       was acquired prior to the marriage.”); In re Marriage of Thomas, 89 Ill. App. 3d at 84 (“we
       believe the better rule is to have the time of accrual of the claim, rather than the date the award
       is received, govern the classification of the award as marital property”). The fact that in most
       cases those dates are the same is not the basis for, nor restricts the applicability of, that rule. We
       find the rule is that the classification of a cause of action as marital or nonmarital property
       depends on whether the cause of action accrues during the marriage, meaning the date that the
       claimant had a right to file a claim for damages. In re Marriage of Drone, 217 Ill. App. 3d at
       764 (citing Aetna Life & Casualty Co., 43 Ill. App. 3d 765).
¶ 43        Petitioner cited In re Marriage of Burt as an example of a case holding that the
       classification of personal injury settlements is determined by the date the actual injury
       occurred. But the Burt court did not actually address that issue because in that case, “the thrust
       of [the] petitioner’s theory” (which the court rejected (In re Marriage of Burt, 144 Ill. App. 3d
       at 181 (“all portions of a cause of action for personal injuries are marital property under section
       503(a)”))) was that the portion of the cause of action having to do with future pain, suffering,
       and disability “is so personal to the injured spouse that it should not be deemed marital
       property.” Id. at 179. Although most of the facts giving rise to petitioner’s claim arose prior to
       the marriage, one key fact nonetheless prevented petitioner from maintaining his lawsuit. It is
       reasonable to infer the date that fact came into existence “determines the classification of this
       property interest.” In re Marriage of Drone, 217 Ill. App. 3d at 764-65 (“it is reasonable to
       infer that the time the cause of action accrues determines the classification of this property
       interest. Generally, a cause of action accrues when facts exist which allow a person to maintain
       an action against another.” (citing Aetna Life & Casualty Co., 43 Ill. App. 3d 765)). We hold
       the date of accrual is the appropriate inquiry to determine whether petitioner’s lawsuit is
       marital property or nonmarital property in this case. Petitioner’s arguments to the contrary are
       unconvincing.


                                                    - 11 -
¶ 44        In support of petitioner’s assertion that he acquired his property interest at the time of his
       injury, despite the fact he was barred from pursuing a remedy, petitioner relies upon the
       definition of property in In re Marriage of Weinstein, 128 Ill. App. 3d 234, 244 (1984). In
       Weinstein, the court held that a medical degree and license to practice surgery did not
       constitute property. Id. There, this court stated that “the term property has been defined as a
       word of the very broadest import, connoting any tangible or intangible res which might be
       made the subject of ownership.” (Internal quotation marks omitted.) Id. (quoting In re
       Marriage of Goldstein, 97 Ill. App. 3d 1023, 1026 (1981)). Weinstein goes on to state that “to
       be property within the ambit of the [Dissolution] Act, however, the res must be in the nature of
       a present property interest, rather than a mere expectancy interest.” Id. (citing In re Marriage
       of Hunt, 78 Ill. App. 3d 653, 660 (1979)). “An expectancy interest is the interest of a person
       who merely foresees that he might receive a future beneficence, such as the interest of an heir
       apparent *** or of a beneficiary designated by a living insured who has a right to change the
       beneficiary.” (Internal quotation marks omitted.) Id. (quoting In re Marriage of Peshek, 89 Ill.
       App. 3d 959, 964 (1980)).
¶ 45        To find an extant property interest in 1992 and 1993, petitioner argues that his cause of
       action “consists of the operative facts on which a right to sue is based, even if that lawsuit does
       not ‘accrue’ until all the legal predicates establishing an enforceable claim or right are
       present.” Defining a “cause of action” in this way—the presence of the operative facts of a
       lawsuit even though the lawsuit has not accrued—petitioner argues his cause of action, in other
       words the property at issue, existed in 1992 and 1993.2 Petitioner argues respondent’s reliance
       on In re Marriage of Centioli, 335 Ill. App. 3d 650 (2002), is misplaced and his “property
       rights” as described above are not a mere expectancy. In Centioli, this court faced “an issue of
       first impression as to whether the court can enjoin a spouse from changing the beneficiary
       designation of an inter vivos revocable trust while dissolution of marriage proceedings are
       pending.” Id. at 652. The court held the spouse seeking the injunction was not entitled to relief
       because “her beneficial interest [was] not a clearly ascertainable right to be protected.” Id. at
       656. The court held that her beneficial interest in the revocable trust “was but a mere
       expectancy.” Id. Petitioner attempts to distinguish Centioli on the grounds his injuries were
       irrevocable, “and an equally irrevocable property interest arose.”
¶ 46        Petitioner’s argument misses the mark, which lies on when he had a property interest to
       characterize as marital or nonmarital. In Centioli, the spouse’s beneficial interest in the
       revocable trust could not “be characterized as a vested property interest within the ambit of the
       Act.” Id. In this case, petitioner’s injuries, alone, cannot be characterized as a legally
       cognizable cause of action because, he admits, the cause of action had not accrued. Under
       DeRossett, our supreme court considers a cause of action to be “acquired” when it accrues. See
       In re Marriage of DeRossett, 173 Ill. 2d at 421. Petitioner’s argument also ignores the fact that
       petitioner’s cause of action may have never accrued. If petitioner’s conviction were not
          2
           Specifically, petitioner argued as follows:
               “Under this principle, the operative facts and circumstances that gave rise to [petitioner’s]
          cause of action occurred in 1992 and 1993. The ‘property’ at issue here is not the lawsuit, but rather
          the property is the wrongful conduct and resulting injury themselves (indisputably occurring prior
          to the marriage), which ultimately resulted in the settlement proceeds. Accordingly, [petitioner’s]
          property interest in that cause of action, i.e., the right to a legal remedy for the injuries he suffered
          from the wrongful conduct, was also acquired prior to the marriage.” (Emphasis in original.)

                                                      - 12 -
       reversed, he would never have been able to file a cause of action. See Gonzalez v. Profile
       Sanding Equipment, Inc., 333 Ill. App. 3d 680, 695 (2002) (“it could be substantially disputed
       whether defendant would ever have title to or a right of possession of a chose for legal
       malpractice where it is unknown if defendant will ever bring such an action. Essentially, the
       plaintiff is making a prayer for relief based on a presumption that is nothing if not
       premature.”). In Gonzalez, the court affirmed the denial of a motion pursuant to section 2-1402
       of the Code of Civil Procedure (735 ILCS 5/2-1402 (West 2000)) to turn over the asset of a
       possible legal malpractice action to satisfy a judgment. Gonzalez, 333 Ill. App. 3d at 695. The
       Gonzalez court characterized the putative legal malpractice claim, which had “neither been
       asserted nor commenced” as only a “potential chose in action.” (Emphasis in original.) Id. at
       694.
¶ 47        Petitioner argues his cause of action did not accrue until decades later because of a
       “procedural technicality” that was “created solely to address a very specific procedural
       paradox inherent in wrongful conviction claims.” Specifically, the possibility of “the creation
       of two conflicting resolutions arising out of the same or identical transaction.” (Internal
       quotation marks omitted.) Heck, 512 U.S. at 484. Petitioner argues that for purposes of
       characterizing the lawsuit as marital or nonmarital property, the focus should be on “the
       essence of a wrongful conviction claim,” which is “the wrongful conduct itself, not the
       procedural technicality of when the wronged party can sue ***.” (Emphasis omitted.)
       Petitioner argues that in this regard, Indian Harbor Insurance Co. v. City of Waukegan, 2015
       IL App (2d) 140293, a decision in an ancillary proceeding to petitioner’s lawsuit, is instructive.
¶ 48        In Indian Harbor, the insurer for certain defendants in petitioner’s lawsuit sought a
       declaratory judgment they were not obligated to provide coverage under the defendants’ law
       enforcement liability insurance policies. Id. ¶ 1. The policies at issue came into effect long
       after petitioner’s prosecution, conviction and imprisonment. Id. ¶ 3. The issue to be decided
       was what constituted the “wrongful act” under the policies: the commencement of the alleged
       malicious prosecution in 1992 or the termination of the prosecution in favor of the accused in
       2011. Id. ¶¶ 1, 4. The insureds in that case (defendants in petitioner’s lawsuit) argued that
       petitioner’s “prosecution continued until his conviction was reversed on December 9, 2011, a
       date that fell within the first policy period” (id. ¶ 6) and that the lawsuit “contained allegations
       of continuing injury” (id.). Petitioner adopted those arguments in Indian Harbor. Id. ¶ 7. The
       insureds in Indian Harbor relied on Security Mutual Casualty Co. v. Harbor Insurance Co., 65
       Ill. App. 3d 198 (1978), rev’d, 77 Ill. 2d 446 (1979), for the proposition that coverage is
       triggered at the time of termination of the underlying prosecution because “coverage is not
       triggered until there is a complete tort and *** the tort of malicious prosecution does not exist
       until the person prosecuted has been exonerated of wrongdoing.” Indian Harbor, 2015 IL App
       (2d) 140293, ¶ 15 (citing Security Mutual, 65 Ill. App. 3d at 205-06). The Indian Harbor court
       rejected that argument because our supreme court overruled Security Mutual and because the
       appellate court had recently noted that “Security Mutual provides no guidance on construing an
       insurance policy, because it is well settled that a court construing an insurance policy must
       ascertain the parties’ intent from the policy’s language, and the appellate court’s analysis in
       Security Mutual focused on the elements of a malicious-prosecution action instead of the
       policy’s language.” Id. ¶ 16 (citing St. Paul Fire & Marine Insurance Co. v. City of Zion, 2014
       IL App (2d) 131312, ¶ 18).



                                                    - 13 -
¶ 49       The Indian Harbor court followed its decision in St. Paul, where the court held that “under
       the unambiguous language of the [insurer’s] policy, the commencement of the alleged
       malicious prosecution was the occurrence triggering coverage, which occurrence took place
       outside the policy period.” Id. ¶ 17 (citing St. Paul Fire & Marine Insurance Co., 2014 IL App
       (2d) 131312, ¶ 1). The Indian Harbor court found that in St. Paul, the policy “did not require
       that the offense [(or tort)] of malicious prosecution be committed while the policy was in
       effect. Rather, that section provided coverage if the injury caused by the malicious prosecution
       happened while the policy was in effect.” (Emphases omitted.) Id. ¶ 20 (citing St. Paul Fire &
       Marine Insurance Co., 2014 IL App (2d) 131312, ¶ 14). Thus, the St. Paul court had to look to
       “when the injury resulting from the malicious prosecution happened, not when the offense [(or
       tort)] was committed.” Id. The St. Paul court relied on Muller Fuel Oil Co. v. Insurance Co. of
       North America, 232 A.2d 168 (N.J. Super. Ct. App. Div. 1967). The New Jersey court
               “reasoned that four of the five elements of the tort of malicious prosecution occur when
               a prosecution is initiated. [Citation.] The court held that the ‘essence’ of the tort of
               malicious prosecution is the wrongful conduct in making the criminal charge.
               [Citation.] The court stated that ‘[i]t would be unreasonable to hold’ that the parties
               intended the policy to provide coverage for a malicious-prosecution claim when ‘four
               of the five essential ingredients’ of the claim preceded the effective date of the policy.”
               St. Paul, 2014 IL App (2d) 131312, ¶ 23 (citing Muller Fuel Oil Co., 232 A.2d at 174).
¶ 50       The St. Paul court agreed with the Muller Fuel court “because the favorable termination of
       a malicious prosecution marks the beginning of the judicial system’s remediation of the wrong
       committed, not the commencement of the injury or damage.” (Internal quotation marks
       omitted.) Id. ¶ 24 (quoting St. Paul Fire & Marine Insurance Co., 2014 IL App (2d) 131312,
       ¶ 23 (quoting Town of Newfane v. General Star National Insurance Co., 784 N.Y.S.2d 787,
       792 (App. Div. 2004))). The St. Paul court “found it difficult to see how a criminal defendant’s
       release from prison could be described as an injury in any sense of the word.” Id. (citing
       St. Paul Fire & Marine Insurance Co., 2014 IL App (2d) 131312, ¶ 23). The St. Paul court
       concluded that “in essence, the policy provided that St. Paul would pay damages for injury that
       happens while the agreement is in effect and that is caused by a malicious prosecution.
       [Citation.] ‘Because injury results upon the commencement of a malicious prosecution, it is the
       commencement of the prosecution that triggers insurance coverage under the policy.’ ”
       (Internal quotation marks omitted.) Id. ¶ 25 (citing and quoting St. Paul Fire & Marine
       Insurance Co., 2014 IL App (2d) 131312, ¶ 25).
¶ 51       The policy in Indian Harbor provided that the insurer would pay damages “if an insured’s
       wrongful act occurs during the policy period and results in injury, which includes malicious
       prosecution.” Id. ¶ 30. The Indian Harbor court held “[b]ased on the rationale in St. Paul, the
       wrongful act is the filing of the malicious prosecution, not its favorable termination.” Id. The
       Indian Harbor court found that the “policies focus not on the tort of malicious prosecution, but
       on wrongful acts which result in personal injury, as the triggering event.” (Internal quotation
       marks omitted.) Id. ¶ 31. “Simply put, the policies [(at issue in Indian Harbor)] do not equate a
       wrongful act with a completed cause of action.” Id.
¶ 52       We do find Indian Harbor instructive but not favorable to petitioner. Indian Harbor, like
       St. Paul, was “limited to construing the relevant language of the policies providing coverage
       for malicious prosecution.” Id. ¶ 28. Indian Harbor and the cases it relied upon distinguished
       between the completed tort of malicious prosecution (which, as will be discussed below, is the

                                                   - 14 -
       pertinent focal point for purposes of classifying a cause of action as marital or nonmarital
       property) and wrongful conduct giving rise to a wrongful prosecution (which, as explained in
       Indian Harbor, is the pertinent inquiry for purposes of determining insurance coverage under
       an occurrence policy). For purposes of determining insurance coverage, the wrongful conduct
       was the covered occurrence, not the initiation of the lawsuit, and therefore, the date of the
       wrongful conduct was dispositive. See id. ¶¶ 32-33 (describing occurrence-based policy).
¶ 53       Rather than look to the date of the wrongful conduct causing injury to petitioner, we must
       look to the date of the completed tort of malicious prosecution to characterize the lawsuit as
       marital property or nonmarital property. While it is true that Indian Harbor and the cases cited
       therein support finding that petitioner suffered an injury at the commencement of the
       prosecution, that injury alone did not give rise to a cognizable cause of action and, therefore,
       did not create a property interest that can be characterized as petitioner’s nonmarital property.
       The decision in Indian Harbor, for which Muller Fuel is antecedent,3 is not contrary to that
       determination.
               “The [e]ssence of an action for malicious prosecution is that the proceeding was
               instituted without probable cause, that the complainant was actuated by a malicious
               motive in making the charge. [Citation.] Often, as here, the accused is arrested,
               required to post bail to secure his liberty pending trial, and his reputation is adversely
               affected. Thus, damage flows immediately from the tortious act. But the accused may
               not sue for any damage sustained unless and until the criminal proceeding has
               terminated in his favor. [Citation.] In addition to the proof of the termination in his
               favor, the plaintiff must adduce affirmative proof *** tending to show the falsity of or
               want of probable cause for the charge laid against him, or that the defendant did not
               honestly believe in his guilt. [Citation.] Thus, although a favorable termination of the
               criminal proceeding is a condition precedent to institution of the action, the ‘essence’
               of the tort is the wrongful conduct in making the criminal charge. Since a suit for
               malicious prosecution must await a favorable termination of the criminal proceeding,
               the statute of limitations does not begin until such termination.” (Emphases added and
               internal quotation marks omitted.) Muller Fuel Oil Co., 232 A.2d at 174.
¶ 54       Similarly, since a suit under section 1983 must await a favorable termination, no property
       interest arises until such termination. Before property, including a cause of action, can be
       classified as marital or nonmarital, there must actually be a property interest. The defining
       characteristic of a property interest is that its holder has an enforceable right to it. See In re
       Marriage of Wendt, 2013 IL App (1st) 123261, ¶ 23 (“The Brown court, however, found that
       nonvested pension rights were not expectancies, noting that ‘the defining characteristic of an
       expectancy is that its holder has no enforceable right to his beneficence.’ ” (Emphasis in
       original.) (quoting In re Marriage of Brown, 544 P.2d 561, 565 (1976) (en banc))). In Wendt,
       the court held that an employment bonus was not marital property where the employee had no
       contractual right to the bonus, the employer could choose not to award a bonus, and the right to
       a bonus was not automatic. Id. ¶ 20. Plaintiff’s injuries did not give him a property interest


          3
            In St. Paul Fire & Marine Insurance Co. “[w]e found instructive Muller Fuel Oil Co. [citation],
       the first case to adopt what would become the majority position.” Indian Harbor Insurance Co., 2015
       IL App (2d) 140293, ¶ 22.

                                                    - 15 -
       where plaintiff could not enforce his rights prior to the favorable termination of the criminal
       proceedings against him.
¶ 55       We also find that Heck did not simply create a procedural rule. The Heck court reiterated
       that section 1983 “creates a species of tort liability,” and that the rules of the law of torts
       “defining the elements of damages and the prerequisites for their recovery, provide the
       appropriate starting point for the inquiry under § 1983 as well.” (Internal quotation marks
       omitted.) Heck, 512 U.S. at 483. The Court analogized a section 1983 claim that would
       demonstrate the invalidity of a conviction to a common-law claim for malicious prosecution.
       Id. at 484. The requirement that the underlying proceedings be resolved in the plaintiff’s favor,
       in a way demonstrating his or her innocence prior to bringing a malicious prosecution claim,
       has long been part of the substantive law of that cause of action. When proceedings began
       against petitioner, despite his suffering an injury, an element of the cause of action was
       missing.
                    “The elements of a malicious-prosecution claim under Illinois law are well
                established. [Citation.] The elements are (1) the commencement of judicial
                proceedings by the defendant, (2) a lack of probable cause for the proceedings, (3)
                malice in instituting the proceedings, (4) termination of the prosecution in the
                plaintiff’s favor, and (5) damage or injury to the plaintiff.” (Emphasis added.) St. Paul
                Fire & Marine Insurance Co., 2014 IL App (2d) 131312, ¶ 15 (citing Cult Awareness
                Network v. Church of Scientology International, 177 Ill. 2d 267, 272 (1997)).4
¶ 56       In March v. Cacioppo, 37 Ill. App. 2d 235, 246-47 (1962), the trial court dismissed a
       complaint for, inter alia, malicious prosecution of a civil complaint. Id. at 243-44. The
       appellate court addressed whether the plaintiff had shown favorable termination of the
       underlying suit. Id. at 245. The Cacioppo court examined the reasons for the favorable
       termination requirement and found that none of them prevented the plaintiff’s case from
       proceeding. Id. at 247. As it pertains to this appeal, the court wrote as follows:
                    “We have found four reasons given for the rule that the plaintiff must show that the
                prior proceeding, civil or criminal, has terminated in his favor. The four are these:
                        (1) ‘One [reason for this] is that a conviction of the accused is sufficient to
                    establish that there was probable cause for the prosecution’; Prosser, Torts, 2nd Ed.
                    (1955), sec 98.
                ***
                        (2) ‘the other [reason is] that in the malicious prosecution action the plaintiff
                    cannot be permitted to make a collateral attack upon the criminal judgment . . .’
                    Prosser, ibid.
                ***
                        (3) ‘Until a complaining party has shown that the action against him was
                    unsuccessful, he has not shown that he has suffered any damage.’ 18 RCL,
                    Malicious Prosecution, sec 11.
           4
            We discuss the elements of malicious prosecution in conformity with the Supreme Court’s
       observation that “[t]he common-law cause of action for malicious prosecution provides the closest
       analogy to claims of the type considered here because, unlike the related cause of action for false arrest
       or imprisonment, it permits damages for confinement imposed pursuant to legal process.” Heck, 512
       U.S. at 484.

                                                      - 16 -
               ***
                       (4) ‘If he [the plaintiff] were permitted to sue before he had won the first suit, he
                   might secure a recovery for the bringing of an action which the court entertaining
                   such cause found to be well brought.’ 18 RCL, Malicious Prosecution, sec 11.” Id.
                   at 246-47.
¶ 57       Certainly facts existed in 1992 and 1993 which show that the defendants’ conduct was
       wrongful. “But malice, although expressly proved, affords no cause of action, if there was
       probable cause for the prosecution. Society requires prosecutions for crimes, and probable
       cause for such prosecutions is a protection against legal liability, no matter by what motive the
       prosecutor may have been actuated.” McBean v. Ritchie, 18 Ill. 114, 116 (1856). We do not
       dispute that petitioner suffered injury in 1992 and 1993 at the hands of the defendants to his
       lawsuit. However, for purposes of petitioner’s lawsuit, petitioner had no damages until the
       appellate court vacated his conviction. Cacioppo, 37 Ill. App. 2d at 246-47.
¶ 58       The “essence” of the malicious prosecution for purposes of determining whether an insurer
       intended to cover a loss when issuing an insurance policy—which is all the Muller Fuel court
       found—is not determinative of when a party obtained a property interest for determining
       whether that property is marital or nonmarital. What is determinative of when property, in the
       form of a cause of action, is obtained (and thus marital or nonmarital) is when the cause of
       action accrues. See supra ¶ 43. In this context, using the date of accrual is not simply “a quirk
       of timing created solely to address a very specific procedural paradox inherent in wrongful
       conviction claims,” as petitioner argues. Rather, using the date of accrual respects the fact
       petitioner did not have a claim until the appellate court vacated his conviction. Heck, 512 U.S.
       at 489 (“We do not engraft an exhaustion requirement upon § 1983, but rather deny the
       existence of a cause of action. Even a prisoner who has fully exhausted available state
       remedies has no cause of action under § 1983 unless and until the conviction or sentence is
       reversed, expunged, invalidated, or impugned by the grant of a writ of habeas corpus.”).
¶ 59       Petitioner did not have a property interest in his lawsuit (or stated differently, no lawsuit
       existed) until the appellate court vacated his conviction in 2011. If there was no lawsuit, or
       property, in 1992 and 1993, there are no grounds for finding the lawsuit is nonmarital property.
       Because the lawsuit accrued in 2011, during the marriage, it is marital property subject to
       distribution pursuant to the factors set forth in section 503 of the Dissolution Act. 750 ILCS
       5/503(a), (d) (West 2010).
¶ 60       As we stated earlier, having answered the certified question in the affirmative, respondent
       has no reason to appeal the judgment on the Art affidavit. The issue is moot, and we will not
       address the trial court’s ruling.

¶ 61                                      CONCLUSION
¶ 62      The certified question is answered, and the cause is remanded for further proceedings
       consistent with this opinion.

¶ 63       Certified question answered.




                                                    - 17 -